         Case 20-18169        Doc 33    Filed 12/22/20 Entered 12/22/20 16:26:53       Desc Main
                                          Document     Page 1 of 1
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION
Honorable                    Carol A. Doyle                     Hearing Date         12/22/2020

Bankruptcy Case No.               20-18169                      Adversary No.

Title of Case    Jesse Wallace


Brief            Order Modifying the Chapter 13 Plan
Statement of
Motion




Names and
Addresses of     Matthew C. Baysinger, Attorney at the Law Offices of Matthew Baysinger
moving
counsel          1900 W. 75th Street
                 Woodridge, IL 60517
Representing Debtor



                                                    ORDER

                 It is hereby ordered that Part 7.1 of the Plan at Docket #26 is modified to uncheck the
                 box that vest property of the estate upon entry of discharge and to check the box
                 that vest property of the estate upon plan confirmation.




       6/11/99
